Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This office action is in response to the RCE filed 4/26/2022.
	Currently, claims 1-22 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/26/2022 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 (and claims 19-20 via dependency) recites the limitation "the pattern of the bump launch structure" in the last line.  There is insufficient antecedent basis for both “the pattern” and “the bump launch structure”. Because the ball launch structure has established antecedent basis, it will be assumed that the limitation is meant to read “the first pattern of the ball launch structure” for purposes of examination.
Claim 21 refers to “The metallic trace of claim 1”. However, claim 1 is drawn to an integrated device package. For purposes of examination, it will be assumed that the limitation is meant to read “The integrated device package of claim 1”, consistent with all the other claims that depend on claim 1.
Claim 22 refers to “The metallic trace of claim 12”. However, claim 12 is drawn to a laminate substrate. For purposes of examination, it will be assumed that the limitation is meant to read “The laminate substrate of claim 12”, consistent with all the other claims that depend on claim 12.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kariyazaki (US 2017/0179050, cited in IDS).
Pertaining to claim 12, Kariyazaki shows, with reference to FIG. 5-7 and 15-16, a laminate substrate (40) for supporting a radio frequency (RF) integrated device die (10) configured to operate at one or more operational frequencies, the laminate substrate having a front side (4t) and a back side (4b) opposite the front side, the laminate substrate comprising: 
a bump launch structure (1PD/1SB/M1/M2) defined at least in part by one or more layers at or near the front side of the laminate substrate, the bump launch structure comprising metallic and insulating materials arranged in a first pattern having a first impedance (inherent) at the one or more operational frequencies, the first impedance of the bump launch structure configured to substantially match an impedance of the RF integrated device die having radio frequency (RF) circuitry (para. [0045]); 
a ball launch structure (3BF/4SB/M8/M7) defined at least in part by one or more layers at or near the back side of the laminate substrate, the ball launch structure comprising metallic and insulating materials arranged in a second pattern having a second impedance (inherent) at the one or more operational frequencies, the second impedance of the ball launch structure configured to substantially match an impedance of a system board (para. [0042] – transmission path is through board MB1 (FIG. 1)); and 
one or more traces (4W) or vias (4V, 4TW) that electrically connect the bump launch structure and the ball launch structure,
wherein at least one of the bump launch structure and the ball launch structure comprises a metallic trace (4W in either M2 or M7) comprising at least two turns (FIG. 16 shows each trace has four turns), and wherein the vias are spaced apart by a variable pitch (FIG. 6 shows the vias below M2 are spaced at varying distances).
Pertaining to claim 13, Kariyazaki shows a plurality of solder balls (4SB) electrically and mechanically connected to the back side of the laminate substrate.
 Pertaining to claim 14, Kariyazaki shows the ball launch structure further comprises the plurality of solder balls (FIG. 6).
Pertaining to claim 15, Kariyazaki shows the one or more operational frequencies are in a range of DC to 75 GHz (para. [0044]).
Pertaining to claim 16, Kariyazaki shows at least one of the bump launch structure and the ball launch structure comprises a plurality of metallic vias (4V) spaced apart by an insulator, the plurality of metallic vias extending through one or more layers of the laminate substrate.
Pertaining to claim 17, Kariyazaki shows the metallic trace is electrically connected with a metallic via (4V), the metallic via extending through one or more layers of the laminate substrate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kariyazaki.
Pertaining to claim 1, Kariyazaki shows, with reference to FIG. 5-7 and 15-16, an integrated device package comprising: 
a laminate substrate (40) having a front side (4t) and a back side (4b), the laminate substrate comprising a plurality of layers (para. [0070], FIG. 6); 
an integrated device die (10) mounted to the front side of the laminate substrate, the integrated device die comprising radio frequency (RF) circuitry (para. [0044]) and having a first impedance (inherent), the integrated device die operating at one or more operational frequencies (para. [0044], [0037]); 
a plurality of conductive bumps (1SB) disposed between the integrated device die and the front side of the laminate substrate, the conductive bumps electrically connecting the integrated device die and the laminate substrate; and 
a bump launch structure (1PD/1SB/M1/M2) defined at least in part by one or more layers at or near the front side of the laminate substrate, the bump launch structure comprising metallic and insulating materials arranged in a first pattern having a second impedance that is matched to the first impedance (para. [0045]), 
wherein the first pattern of the bump launch structure comprises a metallic trace (4W within M2) comprising two turns and a variable width along at least a portion of a length of the first pattern of the bump launch structure (FIG. 16 shows each trace has four turns, with the width increasing at its ends).
Kariyazaki fails to explicitly show that a voltage standing wave ratio (VSWR) of the bump launch structure is less than 4:1.
However, as is evident upon reading the Kariyazaki reference, the purpose of impedance matching is “to suppress deterioration in the quality of an electric signal transmitted through a signal transmission path” (para. [0042]). A better impedance matching results in better suppression of deterioration in the quality of an electric signal; thus, perfect impedance matching, or a VSWR approaching 1:1, is most desirable. Therefore, it would be obvious to one of ordinary skill in the art to achieve a VSWR as close to 1:1 as possible. Indeed, Kariyazaki implies such a case with reference to “signal reflection … is thus eliminated” (para. [0047] and [0048]).
Pertaining to claim 2, Kariyazaki shows a ball launch structure (3BF/4SB/M8/M7) defined at least in part by one or more layers at or near the back side of the laminate substrate, the ball launch structure comprising metallic and insulating materials arranged in a second pattern having a third impedance (inherent).
Pertaining to claim 3, Kariyazaki shows one or more traces (4W) or vias (4V) that electrically connect the first pattern of the bump launch structure and the second pattern of the ball launch structure.
Pertaining to claim 4, Kariyazaki shows a plurality of solder balls (4SB) electrically and mechanically connected to the back side of the laminate substrate, wherein the ball launch structure further comprises the plurality of solder balls.
Pertaining to claim 5, Kariyazaki shows a system board (30) having a fourth impedance (inherent), the laminate substrate mounted to a front side of the system board by way of the plurality of solder balls, wherein the ball launch structure further comprises one or more layers at or near the front side of the system board, wherein the third and fourth impedances are matched (purpose is to match input, output, and transmission path impedances (para. [0042])).
Although Kariyazaki does not explicitly show that a voltage standing wave ratio (VSWR) of the ball launch structure is less than 5:1, the purpose of impedance matching is “to suppress deterioration in the quality of an electric signal transmitted through a signal transmission path” (para. [0042]). A better impedance matching results in better suppression of deterioration in the quality of an electric signal; thus, perfect impedance matching, or a VSWR approaching 1:1, is most desirable. Therefore, it would be obvious to one of ordinary skill in the art to achieve a VSWR as close to 1:1 as possible. 
Pertaining to claim 6, Kariyazaki shows at least one of the bump launch structure and the ball launch structure comprises a plurality of metallic vias (4V) spaced apart by an insulator, the plurality of metallic vias extending through one or more layers of the laminate substrate, wherein spacings between adjacent metallic vias define a corresponding capacitance that defines at least in part the second impedance or the third impedance (inherent).
Pertaining to claim 7, Kariyazaki shows the second pattern of the ball launch structure comprises a metallic trace (4W within M7) comprising at least two turns and a variable width along at least a portion of a length of the second pattern (FIG. 16 shows each trace has four turns, with the width increasing at its ends), the metallic trace of the ball launch structure is electrically connected with a metallic via (4V), the metallic via extending through one or more layers of the laminate substrate (FIG. 6).
Pertaining to claim 8, Kariyazaki shows the bump launch structure further comprises the plurality of conductive bumps (FIG. 6).
Pertaining to claim 9, although Kariyazaki does not explicitly show the UBM, Kariyazaki does show pads 1PD of the integrated device die that connect to bumps 1SB. Examiner takes official notice that is well known in the art, and thus obvious, to form a UBM between the bump and the pad. This is known to provide a better surface for bonding using the bumps.
Pertaining to claim 10, Kariyazaki discloses values within the claimed range (para. [0044]).
Pertaining to claim 11, Kariyazaki establishes multiple frequencies but fails to explicitly show the claimed bandwidth of frequencies. However, it would have been obvious to one having ordinary skill in the art at the time of filing for the bandwidth to be 0.5 dB, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or of any unexpected results arising there from. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in the claim, the Applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1515, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Pertaining to claim 18, Kariyazaki shows, with reference to FIG. 1, 2, 5-7 and 15-16, an electronic device comprising: 
a system board (30) having a first radio frequency (RF) communications line (SGP1), the first RF communications line having a first impedance at one or more operational frequencies (inherent); 
a laminate substrate (40) mounted to the system board, the laminate substrate having a front side (4t) and a back side (4b) opposite the front side; 
a plurality of solder balls (4SB) disposed between the system board and the back side of the laminate substrate, the solder balls electrically connecting the system board and the laminate substrate; and 
a ball launch structure (3BF/4SB/M8/M7) defined at least in part by one or more layers at or near the back side of the laminate substrate, the ball launch structure comprising metallic and insulating materials arranged in a first pattern having a second impedance at the one or more operational frequencies (inherent), the second impedance of the ball launch structure matched to the first impedance of the first RF communications line (purpose is to match input, output, and transmission path impedances (para. [0042])),
wherein the first pattern of the ball launch structure comprises a metallic trace (4W within M7) comprising at least two turns and a variable width along at least a portion of a length of the first pattern of the ball launch structure (FIG. 16 shows each trace has four turns, with the width increasing at its ends).
Although Kariyazaki does not explicitly show that a voltage standing wave ratio (VSWR) of the ball launch structure is less than 5:1, the purpose of impedance matching is “to suppress deterioration in the quality of an electric signal transmitted through a signal transmission path” (para. [0042]). A better impedance matching results in better suppression of deterioration in the quality of an electric signal; thus, perfect impedance matching, or a VSWR approaching 1:1, is most desirable. Therefore, it would be obvious to one of ordinary skill in the art to achieve a VSWR as close to 1:1 as possible. 
Pertaining to claim 19, Kariyazaki shows an integrated device die (10) mounted to the laminate substrate by way of one or more conductive bumps (1SB), the integrated device die comprising radio frequency (RF) circuitry and having a third impedance (inherent).
Pertaining to claim 20, Kariyazaki shows a bump launch structure (1PD/1SB/M1/M2) defined at least in part by one or more layers at or near the front side of the laminate substrate, the bump launch structure comprising metallic and insulating materials arranged in a first pattern having a fourth impedance that is matched to the third impedance (para. [0045]).
Kariyazaki fails to explicitly show that a voltage standing wave ratio (VSWR) of the bump launch structure is less than 3:1.
However, as is evident upon reading the Kariyazaki reference, the purpose of impedance matching is “to suppress deterioration in the quality of an electric signal transmitted through a signal transmission path” (para. [0042]). A better impedance matching results in better suppression of deterioration in the quality of an electric signal; thus, perfect impedance matching, or a VSWR approaching 1:1, is most desirable. Therefore, it would be obvious to one of ordinary skill in the art to achieve a VSWR as close to 1:1 as possible. Indeed, Kariyazaki implies such a case with reference to “signal reflection … is thus eliminated” (para. [0047] and [0048]).

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kariyazaki in view of Liao et al. (US 9,711,465).
Kariyazaki teaches the structures of claims 1 and 12, but fails to show that the metallic trace has a serpentine shape comprising at least one crest and at least one trough as viewed from a top plan view.
However, Liao teaches in column 2, line 64 – column 3, line 14 and throughout the reference that the wirings of an impedance tuning structure at or near the surface of a laminate substrate are made to have a convoluted shape. As seen in many of the embodiments, this shape may be a serpentine shape comprising at least one crest and at least one trough as viewed from a top plan view (e.g. FIG. 3, 7, 8).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the shape of the metallic trace of Kariyazaki to have a serpentine shape comprising at least one crest and at least one trough as viewed from a top plan view, as taught by Liao, with the motivation that this shape allows for a longer total length of the trace over a same effective distance. The total length can be adjusted by varying the number of crests and troughs, and thus design can be adjusted to meet a desired impedance, as the length of the trace affects resistance which affects impedance (column 6, lines 19-57). 

Response to Arguments
Applicant's arguments filed 4/26/2022 have been fully considered but they are not persuasive.
Applicant’s argument is an assertion that neither Kariyazaki nor Liao teaches the amended limitations. 
Examiner disagrees with this assertion, as detailed in the rejections above. Particularly, these limitations are taught by Kariyazaki.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M LUKE whose telephone number is (571)270-1569. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL LUKE/Primary Examiner, Art Unit 2896